UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-21422 Trust for Advised Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Christopher E. Kashmerick Trust for Advised Portfolios 2020 East Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7385 Registrant’s telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:September 30, 2015 Item 1. Schedule of Investments. 1919 Financial Services Fund SCHEDULE OF INVESTMENTS As of September 30, 2015 (Unaudited) Security Shares Value Common Stocks ― 97.5% Capital Markets ― 7.1% Affiliated Managers Group Inc. $ * Ameriprise Financial Inc. Invesco Ltd. T. Rowe Price Group Inc. Total Capital Markets Commercial Banks ― 48.0% American River Bankshares *(a) Bank of America Corp. Bank of the Ozarks Inc. Banner Corp. Bryn Mawr Bank Corp. C1 Financial Inc. * Centerstate Banks Inc. CIT Group Inc. CoBiz Financial Inc. Columbia Banking System Inc. Comerica Inc. Customers Bancorp Inc. * East West Bancorp Inc. Farmers & Merchants Bank of Long Beach (a) First Connecticut Bancorp Inc. First Financial Bancorp First Foundation Inc. * Heritage Financial Corp. Heritage Oaks Bancorp (a) JPMorgan Chase & Co. MB Financial Inc. Northrim Bancorp Inc. Pacific Continental Corp. People’s Utah Bancorp PNC Financial Services Group Inc. QCR Holdings Inc. (a) Royal Bank Of Canada Sterling Bancorp TCF Financial Corp. US Bancorp Webster Financial Corp. Total Commercial Banks Consumer Finance ― 2.8% Discover Financial Services Diversified Financial Services ― 1.3% Intercontinental Exchange Inc. Insurance ― 15.4% ACE Ltd. American Financial Group Inc. AMERISAFE Inc. Assurant Inc. Brown & Brown Inc. Hanover Insurance Group Inc. HCC Insurance Holdings Inc. MetLife Inc. Total Insurance 1919 Financial Services Fund SCHEDULE OF INVESTMENTS As of September 30, 2015 (Unaudited) Security Shares Value IT Services ― 9.3% Black Knight Financial Services Inc., Class A Shares $ * Fiserv Inc. * Global Payments Inc. Heartland Payment Systems Inc. Visa Inc., Class A Shares Total IT Services Professional Services ― 1.9% Verisk Analytics Inc., Class A Shares * Real Estate Investment Trusts (REITs) ― 3.7% Crown Castle International Corp. Simon Property Group LP Total Real Estate Investment Trusts (REITs) Thrifts & Mortgage Finance ― 8.0% Alliance Bancorp Inc. of Pennsylvania (a) BofI Holding Inc. * EverBank Financial Corp. Fox Chase Bancorp Inc. Territorial Bancorp Inc. WSFS Financial Corp. Total Thrifts & Mortgage Finance Total Investments ― 97.5% (Cost ― $71,287,690) Other Assets in Excess of Liabilities ― 2.5% Total Net Assets ― 100.0% $ Notes: * Non-income producing security (a) Illiquid securities at September 30, 2015; the aggregate value of these illiquid securities $6,321,494 or 5.8% of net assets The cost basis of investment for federal income tax purposes at September 30, 2015, was as follows***: Cost of Investments $ Gross Unrealized Appreciation Gross Unrealized Depreciation ) Net Unrealized Appreciation $ *** Because tax adjustments are calculated annually, the above table does not reflect any tax adjustments. 1919 Maryland Tax-Free Income Trust SCHEDULE OF INVESTMENTS As of September 30, 2015 (Unaudited) Maturity Face Security Rate Date Amount Value Municipal Bonds ― 98.0% Education ― 20.8% City of Annapolis, Maryland, EDR and Refunding Revenue Bonds: St. John’s College Facility % 10/1/2018 $ $ St. John’s College Facility % 10/1/2023 St. John’s College Facility % 10/1/2027 St. John’s College Facility % 10/1/2036 Maryland State EDC, Student Housing Revenue Bonds: Frostburg State University Project % 10/1/2018 Frostburg State University Project % 10/1/2019 Frostburg State University Project % 10/1/2020 Salisbury University Project % 6/1/2027 Senior Morgan State University Project % 7/1/2027 University of Maryland, College Park Projects % 7/1/2031 University of Maryland, College Park Projects % 6/1/2033 University of Maryland, College Park Projects % 6/1/2038 Maryland State EDC, Utility Infrastructure Revenue: College of Notre Dame of Maryland % 10/1/2025 Johns Hopkins University % 7/1/2021 Maryland Institute College of Art % 6/1/2036 Maryland Institute College of Art % 6/1/2042 University of Maryland, College Park Project % 7/1/2016 Westminster, Maryland, Education Facilities Refunding Revenue Bonds, McDaniel College Inc. % 11/1/2031 Total Education Health Care ― 12.6% Maryland State Health & Higher EFA Revenue Bonds: Carroll Hospital Center Inc. % 7/1/2021 Helix Health Issue, AMBAC % 8/15/2038 Mercy Medical Center Inc. % 7/1/2042 Refunding, Mercy Ridge % 7/1/2034 Suburban Hospital % 7/1/2016 The Johns Hopkins Hospital Issue % 7/1/2019 University of Maryland Medical System % 7/1/2034 University of Maryland Medical System % 7/1/2039 Total Health Care Housing ― 9.4% Community Development Administration, Maryland Department of Housing and Community Development Residential Revenue Bonds % 9/1/2029 Community Development Administration, Maryland Department of Housing and Community Development Residential Revenue Bonds % 9/1/2029 Community Development Administration, Maryland Department of Housing and Community Development Residential Revenue Bonds % 9/1/2039 Maryland State Community Development Administration, Department of Housing and Community Development: Local Government Infrastructure, Senior Lien % 6/1/2030 Local Government Infrastructure, Subordinate Lien % 6/1/2030 Montgomery County, Maryland, Revenue Bonds: Housing Opportunities Commission, Single Family Mortgage % 7/1/2025 Housing Opportunities Commission, Single Family Mortgage % 7/1/2027 Total Housing Industrial Revenue ― 2.9% Maryland EDC, EDR, Lutheran World Relief Inc. and Immigration and Refugee Service % 4/1/2029 Maryland IDA, Refunding Revenue Bonds, American Center for Physics Headquarters Facility % 12/15/2015 Puerto Rico Commonwealth Government Development Bank, NATL % 12/1/2015 Total Industrial Revenue 1919 Maryland Tax-Free Income Trust SCHEDULE OF INVESTMENTS As of September 30, 2015 (Unaudited) Maturity Face Security Rate Date Amount Value Leasing ― 1.6% IDA of Prince George’s County, Maryland, Subordinated Lease Revenue Bonds: Upper Marlboro Justice Center Expansion Project, NATL % 6/30/2019 $ $ Montgomery County, MD, Lease Revenue, Metrorail Garage Project % 6/1/2024 Total Leasing Local General Obligation ― 5.3% Anne Arundel County, Maryland, GO Bonds, Water & Sewer % 4/1/2027 Baltimore County, Maryland, GO Bonds % 8/1/2023 Howard County, Maryland, GO Bonds, Consolidated Public Improvement Project and Refunding Bonds % 8/15/2019 Howard County, Maryland, GO Bonds, Consolidated Public Improvement Project and Refunding Bonds % 2/15/2029 Queen Anne’s County, Maryland, Public Facilities Refunding Bonds, NATL % 11/15/2016 Total Local General Obligation Power ― 2.7% Puerto Rico Electric Power Authority, Power Revenue % 7/1/2016 Puerto Rico Electric Power Authority, Power Revenue % 7/1/2028 Total Power Pre-Refunded/Escrowed to Maturity ― 21.7% Anne Arundel County, Maryland, GO Bonds, Consolidate General Improvement Bonds % 3/1/2023 (a) Baltimore County, Maryland, GO Bonds, Metropolitan District Bonds, 70th Issue % 9/1/2026 (a) Baltimore County, Maryland, Revenue Bonds, Catholic Health Initiatives % 9/1/2020 (a) City of Baltimore, Maryland, Mayor and City Council of Baltimore, Project and Refunding Revenue Bonds, Water Projects % 7/1/2024 (b) City of Baltimore, Maryland, Mayor and City Council of Baltimore, Project and Refunding Revenue Bonds, Water Projects, AGM % 7/1/2033 (a) City of Baltimore, Maryland, Project Revenue Bonds, Water Projects, AMBAC % 7/1/2023 (a) Maryland State Health & Higher EFA Revenue Bonds: Anne Arundel Health System % 7/1/2029 (a) College of Notre Dame of Maryland Issue, NATL % 10/1/2018 (b) Howard County General Hospital Issue % 7/1/2021 (b) Loyola College Issue % 10/1/2040 (a) Peninsula Regional Medical Center Issue % 7/1/2019 (a) Peninsula Regional Medical Center Issue % 7/1/2026 (a) University of Maryland Medical System % 7/1/2041 (a) Washington County Hospital Association % 1/1/2017 (b) Washington County Hospital Issue % 1/1/2016 (b) Washington County Hospital Issue % 1/1/2023 (a) Washington County Hospital Issue % 1/1/2038 (a) Washington County Hospital Issue % 1/1/2043 (a) Puerto Rico Sales Tax Financing Corp., Sales Tax Revenue % 8/1/2028 (a) University System of Maryland Auxiliary Facility and Tuition Revenue Bonds % 10/1/2021 (a) Total Pre-Refunded/Escrowed to Maturity Special Tax Obligation ― 3.4% Frederick County, MD, Special Obligation, Urbana Community Development % 7/1/2030 Puerto Rico Sales Tax Financing Corp., Sales Tax Revenue % 8/1/2023 Puerto Rico Sales Tax Financing Corp., Sales Tax Revenue % 8/1/2028 Puerto Rico Sales Tax Financing Corp., Sales Tax Revenue % 8/1/2039 Total Special Tax Obligation Transportation ― 4.2% Maryland State Department of Transportation, Consolidated Transportation Revenue Bonds % 2/15/2025 Total Transportation 1919 Maryland Tax-Free Income Trust SCHEDULE OF INVESTMENTS As of September 30, 2015 (Unaudited) Maturity Face Security Rate Date Amount Value Water & Sewer ― 13.3% City of Baltimore, Maryland, Mayor and City Council of Baltimore, Project and Refunding Revenue Bonds: Wastewater Projects, FGIC % 7/1/2022 $ $ Water Projects, FGIC % 7/1/2024 City of Baltimore, Maryland, Project Revenue Bonds, Water Projects, AGM % 7/1/2033 Washington Suburban Sanitary District, Maryland, Montgomery and Prince George’s Counties, Water Supply Refunding Bonds % 6/1/2016 Washington Suburban Sanitary District, Maryland, Montgomery and Prince George’s Counties, Water Supply Refunding Bonds % 6/1/2017 Washington Suburban Sanitary District, Maryland, Montgomery and Prince George’s Counties, Water Supply Refunding Bonds % 6/1/2018 Washington Suburban Sanitary District, Maryland, Montgomery and Prince George’s Counties, Water Supply Refunding Bonds % 6/1/2019 Total Water & Sewer Total Investments ― 98.0% (Cost ― $127,214,887) Other Assets in Excess of Liabilities ― 2.0% Total Net Assets ― 100.0% $ (a) Pre-Refunded bonds are escrowed with U.S. government obligations and/or U.S. government agency securities and are considered by the manager to be triple-A rated even if issuer has not applied for new ratings. (b) Bonds are escrowed to maturity by government securities and/or U.S. government agency securities and are considered by the manager to be triple-A rated even if issuer has not applied for new ratings. Abbreviations used in this schedule: AGM — Assured Guaranty Municipal Corporation — Insured Bonds AMBAC — American Municipal Bond Assurance Corporation — Insured Bonds EDC — Economic Development Corporation EDR — Economic Development Revenue EFA — Educational Facilities Authority FGIC — Financial Guaranty Insurance Company — Insured Bonds GO — General Obligation IDA — Industrial Development Authority NATL — National Public Finance Guarantee Corporation — Insured Bonds Ratings table* Standard & Poor’s/Moody’s/Fitch** AAA/Aaa % AA/Aa % A % BBB/Baa % CC/Ca % NR % % * As a percentage of total investments. ** The ratings shown are based on each portfolio security’s rating as determined by Standard & Poor’s, Moody’s or Fitch, each a Nationally Recognized Statistical Rating Organization (“NRSRO”). These ratings are the opinions of the NRSRO and are not measures of quality or guarantees of performance. Securities may be rated by other NRSROs, and these ratings may be higher or lower. In the event that a security is rated by multiple NRSROs and receives different ratings, the Fund will treat the security as being rated in the highest rating category received from a NRSRO. The cost basis of investment for federal income tax purposes at September 30, 2015, was as follows***: Cost of Investments $ Gross Unrealized Appreciation Gross Unrealized Depreciation ) Net Unrealized Appreciation $ *** Because tax adjustments are calculated annually, the above table does not reflect any tax adjustments. For the previous year’s income tax information, please refer to the Notes to Financial Statements sections in the Fund’s most recent semi-annual or annual report. 1919 Socially Responsive Balanced Fund SCHEDULE OF INVESTMENTS As of September 30, 2015 (Unaudited) Security Shares Value Common Stocks ― 65.7% Cosumer Discretionary ― 9.0% BorgWarner Inc. $ Target Corp. TJX Cos Inc. VF Corp. Whirlpool Corp. Yum! Brands Inc. Total Consumer Discretionary Consumer Staples ― 6.9% Costco Wholesale Corp. CVS Health Corp. Estee Lauder Cos. Inc., Class A Shares General Mills Inc. PepsiCo Inc. Total Consumer Staples Energy ― 2.7% FMC Technologies Inc. * National Oilwell Varco Inc. Noble Energy Inc. Total Energy Financials ― 10.9% ACE Ltd. Crown Castle International Corp. Discover Financial Services Invesco Ltd. Simon Property Group LP SunTrust Banks Inc. T. Rowe Price Group Inc. US Bancorp Wells Fargo & Co. Total Financials Health Care ― 11.7% Alexion Pharmaceuticals Inc. * Cerner Corp. * CR Bard Inc. Express Scripts Holding Co. * Gilead Sciences Inc. Novo Nordisk A/S, ADR Regeneron Pharmaceuticals Inc. * Shire PLC, ADR UnitedHealth Group Inc. Total Health Care Industrials ― 6.2% Danaher Corp. Delta Air Lines Inc. Illinois Tool Works Inc. Quanta Services Inc. * Union Pacific Corp. Total Industrials 1919 Socially Responsive Balanced Fund SCHEDULE OF INVESTMENTS As of September 30, 2015 (Unaudited) Security Shares Value Information Technology ― 13.9% Apple Inc. $ Cognizant Technology Solutions, Class A Shares * eBay Inc. * Google Inc., Class A Shares * Google Inc., Class C Shares * Intuit Inc. LinkedIn Corp., Class A Shares * PayPal Holdings Inc. * Visa Inc., Class A Shares VMware Inc., Class A Shares * Total Information Technology Materials ― 1.9% Air Products & Chemicals Inc. Potash Corp. of Saskatchewan Inc. Total Materials Telecommunication Services ― 0.7% Verizon Communications Inc. Utilities ― 1.8% American Water Works Co. Inc. Total Common Stocks (Cost ― $60,168,646) Maturity Face Rate Date Amount Value Asset Backed Securities ― 0.5% Nelnet Student Loan Trust, 2008-2 A4 % 6/26/2034 $ $ (a) Total Asset Backed Securities (Cost ― $690,992) Collateralized Mortgage Obligations ― 0.9% Commercial Mortgage Pass Through Certificates, 2007-C9 AAB % 12/10/2049 (a) Federal Home Loan Mortgage Corp. (FHLMC), 4003 WV % 4/15/2022 Federal Home Loan Mortgage Corp. (FHLMC), 3835 BA % 8/15/2038 Federal National Mortgage Association (FNMA), 2001-53 CY % 6/25/2041 Government National Mortgage Association (GNMA), 2010-56 BA % 2/20/2036 Government National Mortgage Association (GNMA), 2010-43 QD, PAC % 11/20/2037 Government National Mortgage Association (GNMA), 2009-93 PB % 12/16/2038 Total Collateralized Mortgage Obligations (Cost ― $1,078,783) Corporate Bonds ― 19.5% Consumer Discretionary ― 2.0% Comcast Corp. % 2/15/2025 Comcast Corp. % 6/15/2035 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. % 4/1/2024 Ford Motor Credit Co. LLC % 12/15/2016 Scripps Networks Interactive Inc. % 11/15/2019 Viacom Inc. % 9/1/2018 Viacom Inc. % 3/1/2021 Total Consumer Discretionary Consumer Staples ― 1.1% CVS Health Corp. % 7/20/2025 PepsiCo Inc. % 6/1/2018 PepsiCo Inc. % 7/17/2022 Total Consumer Staples 1919 Socially Responsive Balanced Fund SCHEDULE OF INVESTMENTS As of September 30, 2015 (Unaudited) Maturity Face Security Rate Date Amount Value Energy ― 0.9% FMC Technologies Inc. % 10/1/2017 $ $ ONEOK Partners LP % 10/1/2017 Petrobras International Finance Co. % 2/6/2017 Statoil ASA % 8/17/2017 Total Energy Financials ― 8.2% Aflac Inc. % 2/15/2022 Bank of America Corp. % 11/21/2016 Bank of Montreal % 9/11/2017 Bank of Nova Scotia % 10/7/2015 Bank of Nova Scotia % 10/30/2018 Barclays Bank PLC % 9/22/2016 BlackRock Inc. % 5/24/2021 Citigroup Inc. % 9/13/2025 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA % 1/11/2021 Digital Realty Trust LP. % 3/15/2021 Goldman Sachs Group Inc. % 11/15/2018 (a) Government Properties Income Trust % 8/15/2019 HCP Inc. % 2/1/2020 Hospitality Properties Trust % 3/15/2024 Intercontinental Exchange Inc. % 10/15/2018 Intercontinental Exchange Inc. % 10/15/2023 JPMorgan Chase & Co. % 1/15/2018 Morgan Stanley % 12/7/2018 Morgan Stanley % 11/24/2025 National Rural Utilities Cooperative Finance Corp. % 3/1/2032 NYSE Euronext % 10/5/2017 Simon Property Group LP % 12/1/2021 State Street Corp. % 11/20/2023 TD Ameritrade Holding Corp. % 4/1/2022 Toyota Motor Credit Corp. % 9/15/2016 Wells Fargo & Co. % 4/1/2021 Total Financials Health Care ― 1.9% Gilead Sciences Inc. % 4/1/2021 Gilead Sciences Inc. % 3/1/2026 Medtronic Inc. % 3/15/2021 Pfizer Inc. % 5/15/2017 UnitedHealth Group Inc. % 10/15/2017 Wyeth LLC % 2/15/2016 Total Health Care Industrials ― 0.8% Flowserve Corp. % 11/15/2023 Norfolk Southern Corp. % 2/15/2031 Total Industrials Information Technology ― 3.1% Altera Corp. % 11/15/2018 Apple Inc. % 5/6/2019 Cisco Systems Inc. % 3/1/2019 Intel Corp. % 12/15/2017 Intel Corp. % 7/29/2025 KLA-Tencor Corp. % 11/1/2021 Oracle Corp. % 7/8/2021 1919 Socially Responsive Balanced Fund SCHEDULE OF INVESTMENTS As of September 30, 2015 (Unaudited) Maturity Face Security Rate Date Amount Value Information Technology ― continued Priceline Group Inc. % 3/15/2025 $ $ QUALCOMM Inc. % 5/20/2025 Texas Instruments Inc. % 8/3/2019 Total Information Technology Materials ― 0.6% Potash Corp. of Saskatchewan Inc. % 12/1/2036 Telecommunication Services ― 0.9% AT&T Inc. % 5/15/2025 Verizon Communications Inc. % 9/14/2018 (a) Verizon Communications Inc. % 4/1/2019 Total Telecommunication Services Total Corporate Bonds (Cost ― $23,274,354) Mortgage Backed Securities ― 1.5% Federal Home Loan Mortgage Corporation (FHLMC) Gold Pool E01603 % 3/1/2019 Gold Pool G18082 % 11/1/2020 Gold Pool G12379 % 6/1/2021 Gold Pool J04311 % 2/1/2022 Gold Pool C91417 % 1/1/2032 Gold Pool A35826 % 7/1/2035 Gold Pool G08112 % 2/1/2036 Gold Pool G02564 % 1/1/2037 Gold Pool G08179 % 2/1/2037 Gold Pool A65694 % 9/1/2037 Federal National Mortgage Association (FNMA) Pool 490446 % 3/1/2029 34 40 Pool 808156 % 2/1/2035 Pool 891596 % 6/1/2036 Pool 190375 % 11/1/2036 Pool 916386 % 5/1/2037 Pool 946594 % 9/1/2037 Government National Mortgage Association (GNMA) Gold Pool 550763X % 12/15/2035 Gold Pool 003922M % 11/20/2036 Total Mortgage Backed Securities (Cost ― $1,722,425) Municipal Bonds ― 0.4% Pennsylvania ― 0.4% County of Montgomery PA, GO, Build America Bonds % 10/1/2030 County of Montgomery PA, GO, Build America Bonds % 10/1/2030 (b) Total Municipal Bonds (Cost ― $404,377) U.S. Government & Agency Obligations ― 8.6% Federal Farm Credit Bank (FFCB) % 9/27/2021 Federal Home Loan Bank (FHLB) % 7/5/2022 Federal Home Loan Mortgage Corp (FHLMC) % 3/27/2019 Federal Home Loan Mortgage Corp (FHLMC) % 10/2/2019 Federal Home Loan Mortgage Corp (FHLMC) % 1/13/2022 Federal National Mortgage Association (FNMA) % 11/15/2030 1919 Socially Responsive Balanced Fund SCHEDULE OF INVESTMENTS As of September 30, 2015 (Unaudited) Maturity Face Security Rate Date Amount Value U.S. Government & Agency Obligations ― continued United States Treasury Bonds % 2/15/2021 $ $ United States Treasury Bonds % 8/15/2022 United States Treasury Bonds % 2/15/2023 United States Treasury Bonds % 8/15/2023 United States Treasury Bonds % 11/15/2024 United States Treasury Bonds % 8/15/2025 United States Treasury Bonds % 2/15/2039 United States Treasury Bonds % 11/15/2039 United States Treasury Notes % 8/15/2019 United States Treasury Notes % 8/15/2020 United States Treasury Notes % 5/15/2021 Total U.S. Government & Agency Obligations (Cost ― $10,009,481) Total Investments ― 97.1% (Cost ― $97,349,058) Other Assets in Excess of Liabilities ― 2.9% Total Net Assets ― 100.0% $ Notes: * Non-income producing security. (a) Variable rate security. Interest rate disclosed is rate at period end. (b) Pre-Refunded bonds are escrowed with U.S. government obligations and/or U.S.government agency securities and are considered by the manager to be triple-A ratedeven if issuer has not applied for new ratings. Abbreviations used in this schedule: ADR - American Depositary Receipts GO - General Obligation PAC - Planned Amortization Class The Global Industry Classification Standard (GICS ®) was developed by and/or is the exclusiveproperty of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”). GICS is aservice mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The cost basis of investment for federal income tax purposes at September 30, 2015, was as follows***: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *** Because tax adjustments are calculated annually, the above table does not reflect any tax adjustments. 1919 Variable Socially Responsive Balanced Portfolio SCHEDULE OF INVESTMENTS As of September 30, 2015 (Unaudited) Security Shares Value Common Stocks ― 66.1% Consumer Discretionary ― 9.0% BorgWarner Inc. $ Target Corp. TJX Cos Inc. VF Corp. Whirlpool Corp. Yum! Brands Inc. Total Consumer Discretionary Consumer Staples ― 6.8% Costco Wholesale Corp. CVS Health Corp. General Mills Inc. Estee Lauder Cos. Inc., Class A Shares PepsiCo Inc. Total Consumer Staples Energy ― 3.0% FMC Technologies Inc. * National Oilwell Varco Inc. Noble Energy Inc. Total Energy Financials ― 11.3% ACE Ltd. Crown Castle International Corp. Discover Financial Services Invesco Ltd. Simon Property Group LP SunTrust Banks Inc. T. Rowe Price Group Inc. US Bancorp Wells Fargo & Co. Total Financials Health Care ― 11.3% Alexion Pharmaceuticals Inc. * Cerner Corp. * CR Bard Inc. Express Scripts Holding Co. * Gilead Sciences Inc. Novo Nordisk A/S, ADR Regeneron Pharmaceuticals Inc. * Shire PLC, ADR UnitedHealth Group Inc. Total Health Care Industrials ― 6.2% Danaher Corp. Delta Air Lines Inc. Illinois Tool Works Inc. Quanta Services Inc. * Union Pacific Corp. Total Industrials 1919 Variable Socially Responsive Balanced Portfolio SCHEDULE OF INVESTMENTS As of September 30, 2015 (Unaudited) Security Shares Value Information Technology ― 14.3% Apple Inc. $ Cognizant Technology Solutions, Class A Shares * eBay Inc. * Google Inc., Class A Shares * Google Inc., Class C Shares * Intuit Inc. LinkedIn Corp., Class A Shares * PayPal Holdings Inc. * Visa Inc., Class A Shares VMware Inc., Class A Shares * Total Information Technology Materials ― 1.9% Air Products & Chemicals Inc. Potash Corp. of Saskatchewan Inc. Total Materials Telecommunication Services ― 0.7% Verizon Communications Inc. Utilities ― 1.6% American Water Works Co. Inc. Total Common Stocks (Cost ― $20,486,435) Maturity Face Rate Date Amount Value Asset Backed Securities ― 0.6% Nelnet Student Loan Trust, 2008-2 A4 % 6/26/2034 $ $ (a) Total Asset Backed Securities (Cost ― $229,612) Collateralized Mortgage Obligations ― 0.5% Commercial Mortgage Pass Through Certificates, 2007-C9 AAB % 12/10/2049 (a) Federal Home Loan Mortgage Corp. (FHLMC), 3835 BA % 8/15/2038 Federal National Mortgage Association (FNMA), 2001-53 CY % 6/25/2041 Government National Mortgage Association (GNMA), 2010-56 BA % 2/20/2036 Government National Mortgage Association (GNMA), 2009-93 PB % 12/16/2038 Total Collateralized Mortgage Obligations (Cost ― $228,055) Corporate Bonds ― 18.5% Consumer Discretionary ― 2.0% Comcast Corp. % 2/15/2025 Comcast Corp. % 6/15/2035 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. % 4/1/2024 Ford Motor Credit Co. LLC % 12/15/2016 Scripps Networks Interactive Inc. % 11/15/2019 Viacom Inc. % 9/1/2018 Viacom Inc. % 3/1/2021 Total Consumer Discretionary Consumer Staples ― 1.2% CVS Health Corp. % 7/20/2025 PepsiCo Inc. % 6/1/2018 PepsiCo Inc. % 7/17/2022 Total Consumer Staples 1919 Variable Socially Responsive Balanced Portfolio SCHEDULE OF INVESTMENTS As of September 30, 2015 (Unaudited) Maturity Face Security Rate Date Amount Value Energy ― 1.0% FMC Technologies Inc. % 10/1/2017 $ $ ONEOK Partners LP % 10/1/2017 Petrobras International Finance Co. % 2/6/2017 Statoil ASA % 8/17/2017 Total Energy Financials ― 7.8% Aflac Inc. % 2/15/2022 Bank of America Corp. % 11/21/2016 Bank of Montreal % 9/11/2017 Bank of Nova Scotia % 10/7/2015 Bank of Nova Scotia % 10/30/2018 BlackRock Inc. % 5/24/2021 Citigroup Inc. % 9/13/2025 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA % 1/11/2021 Digital Realty Trust LP. % 3/15/2021 Goldman Sachs Group Inc. % 11/15/2018 (a) Government Properties Income Trust % 8/15/2019 HCP Inc. % 2/1/2020 Hospitality Properties Trust % 3/15/2024 Intercontinental Exchange Inc. % 10/15/2018 Intercontinental Exchange Inc. % 10/15/2023 JPMorgan Chase & Co. % 1/15/2018 Morgan Stanley % 12/7/2018 Morgan Stanley % 11/24/2025 National Rural Utilities Cooperative Finance Corp. % 3/1/2032 NYSE Euronext % 10/5/2017 Simon Property Group LP % 12/1/2021 State Street Corp. % 11/20/2023 TD Ameritrade Holding Corp. % 4/1/2022 Wells Fargo & Co. % 4/1/2021 Total Financials Health Care ― 1.7% Gilead Sciences Inc. % 4/1/2021 Gilead Sciences Inc. % 3/1/2026 Medtronic Inc. % 3/15/2021 Pfizer Inc. % 5/15/2017 UnitedHealth Group Inc. % 10/15/2017 Total Health Care Industrials ― 0.1% Flowserve Corp. % 11/15/2023 Information Technology ― 3.2% Altera Corp. % 11/15/2018 Apple Inc. % 5/6/2019 Cisco Systems Inc. % 3/1/2019 Intel Corp. % 12/15/2017 Intel Corp. % 7/29/2025 KLA-Tencor Corp. % 11/1/2021 Oracle Corp. % 7/8/2021 Priceline Group Inc. % 3/15/2025 QUALCOMM Inc. % 5/20/2025 Texas Instruments Inc. % 8/3/2019 Total Information Technology 1919 Variable Socially Responsive Balanced Portfolio SCHEDULE OF INVESTMENTS As of September 30, 2015 (Unaudited) Maturity Face Security Rate Date Amount Value Materials ― 0.5% Potash Corp. of Saskatchewan Inc. % 12/1/2036 $ $ Telecommunication Services ― 1.0% AT&T Inc. % 5/15/2025 Verizon Communications Inc. % 9/14/2018 (a) Verizon Communications Inc. % 4/1/2019 Total Telecommunication Services Total Corporate Bonds (Cost ― $7,367,570) Mortgage Backed Securities ― 1.2% Federal Home Loan Mortgage Corporation (FHLMC) Gold Pool C91417 % 1/1/2032 Gold Pool A35826 % 7/1/2035 Gold Pool A49479 % 6/1/2036 Gold Pool A65694 % 9/1/2037 Federal National Mortgage Association (FNMA) Pool 555487 % 5/1/2018 Pool 896885 % 6/1/2022 Pool 995262 % 1/1/2024 Pool 891596 % 6/1/2036 Pool 900936 % 2/1/2037 Pool 946594 % 9/1/2037 Total Mortgage Backed Securities (Cost ― $449,485) U.S. Government & Agency Obligations ― 9.7% Federal Farm Credit Bank (FFCB) % 9/27/2021 Federal Home Loan Mortgage Corp (FHLMC) % 3/27/2019 Federal Home Loan Mortgage Corp (FHLMC) % 10/2/2019 Federal Home Loan Mortgage Corp (FHLMC) % 1/13/2022 Federal National Mortgage Association (FNMA) % 12/12/2018 Federal National Mortgage Association (FNMA) % 11/15/2030 United States Treasury Bonds % 2/15/2021 United States Treasury Bonds % 8/15/2022 United States Treasury Bonds % 2/15/2023 United States Treasury Bonds % 8/15/2023 United States Treasury Bonds % 11/15/2024 United States Treasury Bonds % 8/15/2025 United States Treasury Bonds % 2/15/2039 United States Treasury Bonds % 11/15/2039 United States Treasury Notes % 11/15/2017 United States Treasury Notes % 11/30/2017 United States Treasury Notes % 8/15/2019 United States Treasury Notes % 8/15/2020 United States Treasury Notes % 5/15/2021 Total U.S. Government & Agency Obligations (Cost ― $3,678,600) Total Investments ― 96.6% (Cost ― $32,439,757) Other Assets in Excess of Liabilities ― 3.4% Total Net Assets ― 100.0% $ 1919 Variable Socially Responsive Balanced Portfolio SCHEDULE OF INVESTMENTS
